In an action to foreclose a mortgage, the defendants Martha Adams Lewis Snelling and Diane S. Pinnock appeal from (1) an order and judgment of foreclosure and sale (one paper) of the Supreme Court, Queens County (O’Donoghue, J.), dated January 6, 2005, which, inter aha, granted the plaintiffs motion to vacate a prior judgment of foreclosure and sale dated June 7, 2001, and to amend the caption of the action to change the name of the plaintiff from Malinowitz Associates Pension Plan, Saul Siegel, and David Berger, to Washington Title Insurance Company, and (2) an order of the same court dated April 18, 2005, which, among other things, denied the defendants’ motion to vacate the order and judgment of foreclosure and sale dated January 6, 2005.
Ordered that the order and judgment of foreclosure and sale dated January 6, 2005, and the order dated April 18, 2005, are affirmed, without costs or disbursements.
On the instant appeals, the appellants improperly seek review of the substantive provisions of the judgment of foreclosure and sale dated June 7, 2001, which recited that the appellants’ answer had been stricken, from which no appeal was taken (see Burke v Crosson, 85 NY2d 10 [1995]; Shah v State of New York, 212 AD2d 876 [1995]; CPLR 5501 [a] [1]). Adams, J.P., Goldstein, Fisher and Lifson, JJ., concur.